DETAILED ACTION
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to the claim amendment filed February 14, 2022  and further in response to the telephone communications with Applicants representative, Eric Drennan, on March 16, 2022 (“March Communication”).

Examiner's Amendment
An Examiner's amendment to the record appears below.  Should the changes and/or additions by the Examiner unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. §1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in the March Communication.
The application has been amended as follows:
Please replace all previous claims with attached amended claims, wherein:	
Claims 1, 3, 4, 7, 15 &  23-25 are pending.

Allowable Subject Matter
Claims 1, 3, 4, 7, 15 &  23-25 are allowed.

Reason for allowance 

This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on February 14, 2022 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found on pages 1-47 of the specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, the inventor’s lexicography must prevail . . . .” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mamon Obeid whose telephone number is (571) 270-1813.  The Examiner can normally be reached on Mon-Fri 8:00 AM- 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, John W. Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MAMON OBEID/Primary Examiner, Art Unit 3685